Citation Nr: 0112746	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of treatment 
with LSD-25 by the Department of Veterans Affairs in 1967.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision of October 29, 1996, the Board denied the 
veteran's claim under 38 U.S.C.A. § 1151 for compensation for 
residuals of treatment with LSD.  The Board's decision was 
affirmed by the United States Court of Appeals for Veterans 
Claims and by the United States Court of Appeals for the 
Federal Circuit.  Thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim;  the 
RO found that the additional evidence was not new and 
material, and the current appeal ensued.


FINDINGS OF FACT

1. In a decision of October 1996, the Board denied a claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of treatment with LSD-25.

2. Additional evidence submitted since October 1996 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. A decision by the Board in October 1996, denying 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of treatment with LSD-25, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).

2. Additional evidence submitted since October 1996 is not 
new and material, and the claim for compensation under 
38 U.S.C.A. § 1151 is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.
 
The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (1998).  Then the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met.

At the time of the Board's decision in October 1996, there was 
extensive evidence, which is set forth below.

A private physician's statement, dated in September 1964, 
stated that the veteran was treated in November 1955 on one 
occasion for abdominal pains.  

In 1962, the veteran was brought to a VA facility in by 
members of Alcoholics Anonymous for treatment.  The history 
noted that the veteran had been an alcoholic for two years.  
Physical examination revealed tremulousness.  The diagnosis 
was acute and chronic alcoholism.

In December 1963, the veteran was treated at a VA facility 
for a duodenal ulcer.  His history included momentary 
worries, having lost a good job eight months previously, and 
expressed worries over the financial status of his wife and 
small children.  At the examination, he appeared troubled and 
unable to relax.

In March 1964, he was admitted to a VA medical facility.  A 
psychosomatic consultation indicated that severe anxiety with 
depression and self-depreciation, feelings of inadequacy and 
discouragement, compulsive behavior, and an extremely low 
tolerance were stressed.  Diagnosis at discharge included 
chronic and severe anxiety reaction.

In April 1964, the veteran filed an application for 
disability compensation for a nervous condition and an ulcer 
condition, which he claimed had its onset in service in 1955.  
He listed no employment at that time.  Lay statements of 
record are to the effect that the veteran had nervous 
problems dating to 1955.  

Service connection for a psychiatric disorder was denied in 
May 1964.

The veteran was hospitalized at a VA facility from March to 
June 1966 with complaints of sensation of pins and needles in 
the right hand, right thigh, right leg, right side of the 
tongue, pain about the elbow, an increasing fear that he was 
losing his mind, and worry that he had had a stroke.  He gave 
vague accounts of when these symptoms arose.  He stated that 
when he was previously brought in for help in sobering up, he 
was not drunk, only "very nervous and just had a few drinks 
because I was sick."  He admitted that he had been more 
irritable with his wife and children during recent months, 
had experienced lapses in memory, and felt increasingly sad 
during the previous year for no apparent reason.  The 
veteran's wife stated that everything was fine at home and 
that "if he only wouldn't drink everything would be all 
right."  It appeared to the examiner that the veteran had 
increasing nervousness with feelings of depression and 
despair for the previous year.  

Physical examination revealed a definite alcoholic odor to 
his breath.  Psychological study showed that the veteran used 
a great deal of denial, and had a prevailing mood of sadness 
and dejection.  The veteran was worried a great deal about 
providing for the family.  The somatic complaints in his 
extremities were relieved by traction and other forms of 
physiotherapy, but he was still tense and anxious.  The 
pertinent diagnoses were: reactive depression with severe 
anxiety, mild hysterical features, and excessive use of 
denial, with a predisposition to a borderline inadequate 
personality of dull normal intelligence level.

In August 1967, psychophysiologic reaction of the 
gastrointestinal tract was diagnosed.  

In September 1967, the veteran was admitted to a VA medical 
facility.  Upon admission, he stated that he had a lot of 
acid in his stomach and he was described as being very 
nervous and restless.  On October 5, 1967, the veteran 
consented to participation in the investigational study of 
and treatment with the drug LSD-25.  The appellant 
acknowledged that the drug was being used for investigational 
purposes, and he acknowledged that the risks involved and 
possibility of complications had been explained to him.  The 
veteran also acknowledged that no guaranty or assurance had 
been made as to the results which may be obtained from the 
use of the medication.

On October 10, 1967, the veteran was orally given one 
psychosomatic dose of LSD.  He  described himself as being 
drunk, but thinking good.  He signed out against medical 
advice on October 15, 1967, because one of his children had 
the flu.  

On October 23, 1967, thirteen days after the administration 
of the single dose of LSD, the veteran's progress was noted 
on a VA Form 10-2943 to have included normal social behavior.  
The appellant  was noted to have been discharged against 
medical advice.

In December 1967, he was readmitted, complaining of increased 
nervous tension anxiety, and was noted to be depressed.  The 
possibility of resuming LSD treatment was discussed with his 
therapist.  He was discharged because he did not return from 
a pass.  The summary of hospitalization noted that the 
veteran had been discharged in October 1967 after only one 
LSD session.  The diagnosis was that the veteran had an 
inadequate personality manifested by failure to make 
satisfactory vocational or interpersonal adjustment.

From February to March 1968, the veteran was admitted to a VA 
alcoholic detoxification program because of acute alcoholism.  
From the day of admission, he stated that he did not have a 
drinking problem, and the appellant eloped from the program 
after two weeks.  

In 1969, the veteran was diagnosed with an active, small, 
recurrent duodenal ulcer, and with schizophrenic reaction (by 
records).  

A May 1969, vocational rehabilitation examination conducted 
by Charles Grayden, M.D., resulted in the impression of 
chronic undifferentiated type schizophrenic reaction.

In May 1972, the veteran was hospitalized at a VA hospital 
for complaints of extreme nervousness of six months duration.  
The examiner noted that the veteran presented problems 
consistent with his unstable emotional status and anxiety 
with depressions.  The diagnoses at discharge were recurrent 
peptic ulcer, anxiety neurosis, and chronic alcoholism.  

In February 1974, the veteran was hospitalized at a VA 
hospital with a pertinent background of a long history of 
nervousness and anxiety.  The pertinent diagnosis at 
discharge included an adult situational reaction with 
associated severe anxiety.

At a January 1975 VA social work service interview, the 
veteran appeared tremulous, unable to remember, and generally 
depressed.  Throughout the interview, depression, self-
depreciation, feelings of inadequacy,  discouragement, and 
extremely low tolerance were stressed.  His general 
personality organization reflected inadequacy and social 
impoverishment.  

Following hospitalization in January and February 1975, 
anxiety neurosis was diagnosed.  Following hospitalization in 
August 1975, diagnoses included a chronic duodenal ulcer and 
adult situational reaction.  

In a lay statement dated in March 1975, the veteran's wife 
stated that, beginning in 1954, the veteran had stomach 
problems and had been nervous, had been taking medication for 
his "stomach and nerves," and that the veteran had been 
worried and nervous for many years about medical bills, the 
children, and other financial concerns.  Other lay statements 
asserted that the veteran complained of nervousness and 
stomach pain and appeared restless as early as 1955.  

A summary report of hospitalization from February to March 
1976 reflected that the veteran was treated and diagnosed for 
an ulcer disorder and chronic anxiety reaction.

In July 1976, the Board denied service connection for an 
anxiety disorder.

In April 1978, the veteran was found to have a mildly 
abnormal electroencephalogram (EEG) indicative of a left 
hemisphere disorder of maximum intensity in the left 
posterior frontal temporal region.

In a March 1981, VA report to a financial services company, 
the veteran was noted to complain of headaches followed by 
visual distortion occurring two to three times per day.  He 
was diagnosed with organic brain syndrome, and a questionable 
temporal lobe disorder, probably with cerebral cortical 
atrophy. 

By opinion dated in August 1983, a VA staff psychiatrist 
offered the opinion that the veteran had a severe anxiety 
disorder, a long chaotic social adjustment, pan-anxiety, 
passive-dependent relationship with his spouse, and severe 
somatization suggestive of the possibility of a personality 
disorder and generalized anxiety disorder.  He further stated 
that a variety of perceptual changes are reported by human 
beings after use of LSD - increase in visual imagery, depth 
perception, intensification of odors and tastes, and 
distortion of perception of time - but after his receipt of a 
single dose of LSD, the veteran reported none of these.  The 
examiner noted that repeated abnormal EEG's could indicate 
brain hemisphere disturbance which also could cause similar 
visual perceptual distortions, and other symptoms described 
by the veteran.  No long term effects of LSD were found to be 
present in the veteran's case, and there was no disruption in 
existing personality leading to a psychotic state.  The 
psychiatrist noted that the veteran had been fired from a job 
for unknown reasons prior to the LSD session in 1967.  He 
offered the opinion that LSD-25 treatment at the VA hospital 
in 1967 "did not cause the veteran's injury or aggravation 
of his existing psychiatric problem.  His unemployability has 
no relation to the LSD-25 treatment he received."  

Two pages from a brochure entitled Psychoactive Drugs, by the 
American Medical Association were received by VA in 1983.  
One page included a chart indicating that psychedelic drugs, 
including LSD, usually produce hallucinations; that long term 
side effects may produce irresponsible behavior; and that a 
singe drug-taking episode may cause long-term psychological 
upset.

The veteran and his spouse presented testimony before a 
rating board in Wichita, Kansas in February 1984.

In a report dated in January 1985, a private physician, Henry 
D. Abraham, M.D., after reviewing the record pertaining to 
the veteran, stated that:

The progression of neuropsychiatric 
disorder in this medical record from 
anxiety and depression related to alcohol 
abuse to organic brain syndrome, temporal 
lobe disorder, and schizophrenia 
following exposure to LSD is strongly 
suggestive of a post-LSD syndrome.  

He went on to state that there were two kinds of disorders 
likely to follow the use of hallucinogenic drugs such as LSD, 
and that the medical record "implied" that the veteran was 
suffering from both.  Any diagnosis of a post-LSD psychotic 
and perceptual disorder would turn, however, in Dr. Abraham's 
opinion, on a careful neuropsychiatric evaluation.  

A February 1985 report by R. E. Schulman, Ph.D., to a private 
attorney representing the veteran in a claim under the 
Federal Torts Claims Act, noted that the appellant believed 
that the psychotic nature of his depression was stimulated by 
the VA LSD treatment.  Dr. Schulman opined that given the 
veteran's limited education, lack of psychological 
mindedness, inability to be reflective, and poor 
conceptualization skills, that the appellant was too 
"primitive" to have benefited from LSD treatment.

In a report dated in March 1985, Barbara D. Taylor, M.D., 
stated that she examined the veteran, but there were no 
records for her to review and that her information came from 
what the veteran told her at the time of the examination.  
The veteran complained of headaches, visual distortions, and 
sleep difficulties, and presented a history which included 
depression.  In the history, the veteran reported that he had 
been a moderate beer drinker until he quit drinking 
altogether in 1970.  Dr. Taylor stated that it was her 
impression that the veteran suffered from headaches and 
episodes of visual problems which "may" have been "some 
sort of seizure disorder with some improvement on his 
Dilantin."  Dr. Taylor noted that the veteran related these 
to his exposure to LSD.

In May 1985, Dr. Schulman reported that based on the results 
of various psychological testing conducted he had reached a 
diagnostic impression that the studies were consistent with 
finding that the veteran suffered from major depression, 
psychotic in nature and likely to be long-standing.  The 
impression also included that the veteran's depression had 
become ego-syntonic, that the testing suggested the 
likelihood of psychophysiologic reaction, and that the tests 
suggested inadequate personality disorder.  

In a report dated in May 1985, Dr. Abraham stated that, after 
reviewing the record pertaining to the veteran, and reading a 
paper relative to the apparent use of LSD in treating 
alcoholism at the Topeka VA Hospital in 1967, that it was his 
opinion that the dosage probably used on the veteran was too 
high, approximately 5 to 10 times the amount necessary to 
induce a toxic psychosis.  He agreed with the recurrent 
diagnoses concerning a duodenal ulcer with repeated 
hospitalizations, medication, and surgery, and of a 
personality disorder, alternatively called inadequate, or 
passive aggressive in type.  Dr. Abraham believed, however, 
that the documentation for alcoholism was "much less 
clear."  He stated that it was "common for patients 
suffering alcoholism to develop peptic ulcer disease...It is 
not uncommon many times for ... emotional stress [such as 
episodes of severe anxiety] to be treated by patients 
themselves through a less than completely effective recourse 
to alcohol."  Dr. Abraham offered the opinion that there was 
a "wealth of evidence to suggest" that [the veteran] has 
been suffering from a progressive disorder of his central 
nervous system[,] which in all likelihood is explained by his 
exposure to LSD in 1967."  He stated the opinion that the 
veteran had one of the two types of post-LSD disorders, 
namely a chronic visual disorder.  He further offered the 
opinion that this chronic visual disorder had exacerbated the 
veteran's preexisting conditions of anxiety, depression, and 
feelings of emotional inadequacy, and that it was "likely 
that this disorder ha[d] contributed significantly to his 
subsequent increase in psychological dysfunction, his 
inability to work, and lead a productive life."  Dr. Abraham 
stated that the gradual evolution from LSD exposure to 
temporal lobe epilepsy was not uncommon in LSD users.  

In a memorandum dated in June 1986, a VA Director of 
Neurology Service offered the opinions that: the computerized 
tomography (CT) scan, reported as normal, only confirmed the 
absence of any gross lesions associated with structural 
alteration of the brain, and neither spoke for or against any 
possible disturbance in brain function.  He further opined 
that an EEG showed bifrontal-temporal spike discharges of 
uncertain significance, and that as the veteran did not show 
temporal lobe epilepsy, the question of whether temporal lobe 
epilepsy was a result of the 500-microgram dose of LSD was 
moot.

In a memorandum dated in June 1986, the Director of the VA 
Mental Health and Behavioral Sciences Service offered the 
opinion that the clinical records revealed no causal 
relationship between the LSD administered in October 1967, in 
the treatment research protocol, and the veteran's current 
disabilities.  He stated that there was no clinical or other 
evidence to suggest that LSD administration caused a 
decreased ability to hold a job or a progressive disorder of 
the central nervous system, i.e., temporal lobe epilepsy.  
The recommendation for diagnosis was: chronic atypical 
anxiety disorder, with a history of increased autonomic 
activity, apprehensive expectation, depression, symptomatic 
alcohol abuse, and marginal adjustment to social and 
occupational requirements.  

Lay statements of the veteran's wife and children, dated in 
1987, asserted that the veteran did not have problems until 
after he had been treated with LSD.

EEG findings, dated in February 1994, included fast activity 
over anterior regions, spreading posteriorly.  This finding 
was judged to possibly "be due to pharmacological effect of 
medication."  

A VA social and industrial survey was conducted in April 
1994.  The veteran and his wife described seizure-like 
symptoms.  The history otherwise appeared to have been taken 
from the veteran and his wife.  The social worker concluded 
that the veteran was totally disabled.

In April 1994, a VA examination noted the veteran's medical 
treatment both before and after 1967.  The pre-1967 history 
did not note any preexisting psychiatric symptomatology.  The 
appellant reported that his LSD experience had been a severe 
one, and from which the veteran stated he had never 
recovered.  The diagnosis was post-hallucinogen perception 
disorder secondary to alleged controlled experimental use of 
LSD in medical treatment in 1968.  

A brief article on LSD from The American Medical Association 
Home Medical Encyclopedia states that LSD has no medical 
role, that LSD sometimes produces "bad trips," that there 
may be "flashbacks" to previous trips, and there is no 
evidence that LSD causes psychosis, but may act as a trigger 
in a person predisposed to mental illness.

At a personal hearing in October 1994, the veteran testified 
that he was administered three doses of LSD in 1967.  With 
regard to current symptomatology, he stated that he got very 
nervous, and experienced "flashbacks" and visual and loud 
noises, and a sensation from the right forehead to the left 
eye.  His wife testified with regard to his condition prior 
to 1967, and that the veteran subsequently had been 
irritable, had a changed attitude, and experienced memory 
problems.

The Chief of Staff of the Wichita, Kansas, VA Medical Center, 
by report dated in November 1994, after review of the claims 
file, found "the evidence to be quite clear that there was 
no injury sustained by [the veteran] due to LSD-25."  He 
noted that the veteran had disorders of anxiety and chronic 
alcoholism prior to receiving the LSD, and that he currently 
suffered from severe depression and chronic anxiety, but that 
"none of these conditions could be a direct result of the 
one dose of LSD."  He further stated that there was no 
documentable disability caused by the VA administration of 
LSD-25 in 1967 and that, while the veteran showed some 
possible organic brain damage in 1981, there was no empirical 
evidence that LSD causes organic brain damage.  There was, 
however, plenty of evidence that alcohol abuse, which the 
appellant practiced for many years, could have caused his 
problem.  He noted that sleep apnea had not been related to 
anything other than anatomical abnormalities, and could not 
be a sequela of the LSD.  

An EEG report, dated in June 1995, found fast activity over 
anterior regions, spreading posteriorly.  The impression was 
that this "might be due to pharmacological effect of 
medication."  

At a personal hearing in November 1995, the veteran testified 
that he believed that all references to alcoholism in his 
records had been expunged from the record, and that VA had 
determined that he was not an alcoholic.  Both the veteran 
and his spouse testified why they believed the veteran was 
disabled due to LSD use.  Medical treatises from unidentified 
tests were submitted in support.

Upon examination in July 1996, the examiner noted that there 
were chronic fluctuations in the veteran's subjective sensory 
experiences, to include visual distortions, sharp, neuritic 
pains in the head accompanied by impaired concentration, 
memory gaps, and disorientation.  He also complained of sleep 
apnea with emotional irritability.  The resulting diagnosis 
was organic personality syndrome, parenthetically described 
as personality changes due to medical condition.

In the decision of October 1996, the Board found that the 
medical evidence against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 had more probative value than the 
medical evidence in favor of the claim, and, upon 
consideration of all evidence of record at that time, the 
Board concluded that the preponderance of the evidence was 
against the claim. 

The additional evidence added to the record since October 
1996 includes: copies of statements on the Internet 
concerning LSD; a statement by the veteran's wife; and a 
progress note dated in November 1999 from a VA mental health 
clinic.

The excerpts from articles on the Internet which describe the 
nature and discovery of the properties of LSD are not new, 
because the evidence of record at the time of the Board's 
October 1996 decision included information concerning the 
nature and properties of LSD.

The statement by the veteran's wife is not new, as it merely 
reiterates assertions  which she had made prior to the 
Board's October 1996 decision.  

The November 1999 VA mental health clinic progress note reads 
as follows:

 "Pt. is understandably upset today for several 
reasons: he has had his last appeal denied on his 
service connection, his appeal from the Board of 
Veterans Appeals was somehow put on the internet and 
members of his church accessed very personal 
information about his claim, and he remains upset about 
having been given experimental LSD- his vision becomes 
yellow-colored, noises become louder, lights get 
brighter and his vision becomes distorted to the point 
that he sees images stacked upon one another.  These 
flashbacks occur frequently- sometimes every day for a 
while and then sometimes 10 days to a week between 
episodes.  He had one year in 1979 in which the 
flashbacks stopped for almost a year but they returned.  
Pt. denies suicidal or homicidal ideation.  No med 
changes will be made today.  Rtc 2 mos."

The progress note is new, in that it was not of record in 
October 1996, but it is not material.  The progress note has 
no probative value on the issue of whether one dose of LSD-25 
in October 1967 has resulted in current additional 
disability, because the staff psychiatrist who wrote the 
progress note merely recorded a history provided by the 
veteran, who is not qualified to offer an opinion on a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

In sum, none of the additional evidence submitted is new and 
material.  Therefore, the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

The Board notes that, in April 2001, the Board received more 
additional evidence from the veteran.  Such evidence was 
received more than 90 days after the veteran was notified by 
the RO that his appeal was being certified to the Board and 
was not accompanied by a motion alleging good cause for not 
filing such evidence within 90 days of the notification.  
Such evidence may not be considered by the Board at this 
time.  38 C.F.R. § 20.1304(a)(b) (2000).  The veteran may 
submit such evidence and/or other additional evidence to the 
RO in another attempt to reopen his claim, if he so desires.
 

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 
in 1967, the appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

